DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (US 2020/0178209).
Regarding claim 15, Jin teaches an apparatus (at least part of a terminal device), comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor (terminal device typically includes processor and memory), to cause the apparatus at least to: provide, to a target network node, at least one of: partial or full radio access network notification area (RNA) configuration of the apparatus and/or assistance information relating to whether the target node is at edge of an RNA configured for the user equipment (i.e., the new network device is located at an edge of a current RNA during a periodic RNA update process [0003]; a receiving unit, configured to receive a first message sent by a terminal, where the first message carries information about an RNA recently accessed by the terminal; and a sending unit, configured to send a reply message for the first message to the terminal, where the reply message carries information about an RNA allocated by the first network device to the terminal [0021]-[0022], [0029], [0032], [0045]); and wherein the apparatus forms at least part of a user equipment (in this case the terminal [0045]).  
Regarding claim 17, Jin further teaches the assistant information is transmitted in an RRC resume request message (i.e., The first message is used by the terminal to: request to resume an RRC connection, or instruct the network side to perform a RNA update, or indicate that uplink data or signaling needs to be transmitted, or indicate that a paging message from the network side is received and uplink signaling needs to be transmitted [0127]).  
Regarding claim 18, Jin further teaches the resume request message indicates whether the RNA update is due to the expiry of a periodic timer or an RNA crossing event ([0015], [0029], [0053]-[0057], [0119]).  
Regarding claim 19, Jin further teaches assist the target network node to distinguish between periodic radio access network notification area updates (RNAUs) and RNA-crossing based RNAU ([0015], [0029], [0053]-[0057], [0119]).    
Regarding claim 20, Jin further teaches presence of the assistance information provided to the target network node indicates periodic RNAU ([0015], [0029], [0053]-[0057], [0119]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2022/0248493) in view of Kim et al. (US 2022/0104299).
Regarding claim 1, Kim teaches an apparatus (fig. 19), comprising: at least one processor (within base station); and at least one memory comprising computer program code, the at least one memory and computer program code configured (within base station), with the at least one processor, to cause the apparatus at least to: receive, from the user equipment, a first assistance information related to anchor relocation in radio resource control inactive state (i.e., an RRC connection resume procedure with anchor relocation.., The RRC resume request message may comprise the resume identity and the resume cause [0310]-[0311], [0315]); determine a second assistant information related to the anchor relocation (i.e., the new base station may send a retrieve UE context request message to the anchor base station to request UE context of the UE, wherein the retrieve UE context request message may comprise the resume identity and the resume cause [0310]-[0311], [0315], [0359]); and provide the second assistance information related to the anchor relocation to an anchor network node (i.e., the new base station may send a retrieve UE context request message to the anchor base station to request UE context of the UE, wherein the retrieve UE context request message may comprise the resume identity and the resume cause [0310]-[0311], [0315]); wherein the apparatus forms at least part of a target network node (i.e., in this case: the new base station is target network node [0310]-[0311], [0315]).  
Kim (493) does not specifically teach relocation of a user equipment context of a user equipment in radio resource control inactive state.
However, the preceding limitation is known in the art of communications. Kim (299) teaches the last serving NG-RAN can initiate UE context relocation to the new NG-RAN during small data transmission without the path switch procedure due to the AMF-triggered UE-associated signaling ([0016]). Furthermore, in order to re-establish the DRB towards the UE in the new NG-RAN, the UE context should be relocated to the new NG-RAN without the path switch procedure ([0135]). 0295] Step S1706: The last serving NG-RAN sends the XnAP UE Context Relocation Indication message to the new NG-RAN to request switch of DL termination point of the NG-U transport bearer towards the new NG-RAN. The XnAP Context Relocation Indication message may be replaced with a new message ([0295]).Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Kim (299) within the system Kim (493) in to reduce unnecessary NG signaling triggered by the AMF.
Regarding claim 2, Kim (493) in view of Kim (299) teaches all the limitation above. Kim (493) further teaches the first assistance information comprises one of: an indication that the target network node is at edge of a radio access network notification area (RNA) configured for the user equipment; an actual RNA configuration of the user equipment ([0320]).  
Regarding claim 3, Kim (493) in view of Kim (299) teaches all the limitation above. Kim (493) further teaches the actual RNA configuration comprises full or part of the RNA information stored at the user equipment (read on: the anchor base station may provide the UE with the RNA configuration (parameters) (the parameters must be stored at least temporarily) [0358]).  
Regarding claim 4, Kim further teaches when the target network node has Xn connectivity with at least one other network node associated with a radio access network area code that is not part of the actual RNA configuration of the user equipment, the target network node is considered to be located at RNA edge of the user equipment ([0056]-[0057], [0060]-[0062]).  
Regarding claim 5, Kim (493) in view of Kim (299) teaches all the limitation above. Kim (493) further teaches the first assistant information is received in a resume request message from the user equipment (i.e., a UE (e.g., a wireless device) may send an RRC early data request message comprising a NAS message wherein the NAS message may comprise uplink data and NAS release assistance information (or release assistance indication) [0312]).  
Regarding claim 6, Kim (493) in view of Kim (299) teaches all the limitation above. Kim (493) further teaches the second assistance information comprises at least one of: an indication that the target network node is at an edge of a radio access network notification area configured for the user equipment; a list of radio access network area code assignments of neighbor network nodes of the target network node ([0109]-[0110]).  
Regarding claim 7, Kim (493) in view of Kim (299) teaches all the limitation above. Kim (493) further teaches the second assistance information is transmitted in a context retrieval request message to request a context relocation (i.e., the new base station may send a retrieve UE context request message to the anchor base station to request UE context of the UE, wherein the retrieve UE context request message may comprise the resume identity and the resume cause [0310]).  
Regarding claim 8, Kim (493) in view of Kim (299) teaches all the limitation above. Kim (493) further teaches send the second assistance information to the anchor network node at one or more periodic radio access network notification area updates ([0109]-[0110]).  
Regarding claim 9, Kim (493) in view of Kim (299) teaches all the limitation above. Kim (493) further teaches determine whether the target network node is located at the edge of radio access network notification area configured for the user equipment based on radio access network area code assignment of network nodes neighboring the target network node ([0281]-[0283]).  
Regarding claim 10, Kim teaches an apparatus (fig. 19), comprising: at least one processor (within base station); and at least one memory comprising computer program code, the at least one memory and computer program code configured (within base station), with the at least one processor, to cause the apparatus at least to: receive, from a target network node, assistance information related to anchor relocation in radio resource control inactive state (i.e., the new base station may send a retrieve UE context request message to the anchor base station to request UE context of the UE, wherein the retrieve UE context request message may comprise the resume identity and the resume cause [0310]-[0311], [0315], [0359]); and determine whether to anchor relocate to the target network node based at least in part on the assistance information (i.e., Based on the retrieve UE context request message, the anchor base station may determine to perform anchor relocation by sending the retrieve UE context response message comprising the UE context to the new base station. Based on the retrieve UE context response message, the new base station may send an RRC resume message to the UE [0310]-[0311], [0315], [0359]); wherein the apparatus forms at least part of an anchor network node (i.e., in this case: the new base station is target network node [0310]-[0311], [0315]).  
Kim (493) does not specifically teach relocation of a user equipment context of a user equipment in radio resource control inactive state.
However, the preceding limitation is known in the art of communications. Kim (299) teaches the last serving NG-RAN can initiate UE context relocation to the new NG-RAN during small data transmission without the path switch procedure due to the AMF-triggered UE-associated signaling ([0016]). Furthermore, in order to re-establish the DRB towards the UE in the new NG-RAN, the UE context should be relocated to the new NG-RAN without the path switch procedure ([0135]). Step S1706: The last serving NG-RAN sends the XnAP UE Context Relocation Indication message to the new NG-RAN to request switch of DL termination point of the NG-U transport bearer towards the new NG-RAN. The XnAP Context Relocation Indication message may be replaced with a new message ([0295]).Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Kim (299) within the system Kim (493) in to reduce unnecessary NG signaling triggered by the AMF.
Regarding claim 11, Kim (493) in view of Kim (299) teaches all the limitation above. Kim (493) further teaches the second assistance information comprises at least one of: an indication that the target network node is at an edge of a radio access network notification area configured for the user equipment; a list of radio access network area code assignments of neighbor network nodes of the target network node ([0109]-[0110]).  
Regarding claim 12, Kim (493) in view of Kim (299) teaches all the limitation above. Kim (493) further teaches the assistance information is received in a context retrieval request message (i.e., the new base station may send a retrieve UE context request message to the anchor base station to request UE context of the UE, wherein the retrieve UE context request message may comprise the resume identity and the resume cause [0310]). 
Regarding claim 13, Kim (493) in view of Kim (299) teaches all the limitation above. 
Kim (493) does not specifically teach relocate the user equipment context to the target network node.
However, the preceding limitation is known in the art of communications. Kim (299) teaches the last serving NG-RAN can initiate UE context relocation to the new NG-RAN during small data transmission without the path switch procedure due to the AMF-triggered UE-associated signaling ([0016]). Furthermore, in order to re-establish the DRB towards the UE in the new NG-RAN, the UE context should be relocated to the new NG-RAN without the path switch procedure ([0135]). Step S1706: The last serving NG-RAN sends the XnAP UE Context Relocation Indication message to the new NG-RAN to request switch of DL termination point of the NG-U transport bearer towards the new NG-RAN. The XnAP Context Relocation Indication message may be replaced with a new message ([0295]).Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Kim (299) within the system Kim (493) in to reduce unnecessary NG signaling triggered by the AMF.
Regarding claim 14, Kim (493) in view of Kim (299) teaches all the limitation above. Kim (493) further teaches receive the assistance information at one or more periodic radio access network notification area updates ([0311]).  

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643